     Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 1 of 10
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                March 26, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

FREDERICK FULLER, THADDEUS        §
EDWARDS, JARVIS SANDIFER, and of  §
similarly situated individuals,   §
                                  §
                 Plaintiffs,      §
                                  §                   CIVIL ACTION NO. H-20-1027
v.                                §
                                  §
JUMPSTAR ENTERPRISES, LLC, TFORCE §
FINAL MILE LLC, BRIAN TYSON and   §
KATHLEEN TYSON,                   §
                                  §
                 Defendants.      §

                               MEMORANDUM AND OPINION

       Three delivery drivers allege that their employer failed to pay overtime and minimum

wages, violating the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and Chapters 61 and 62 of

the Texas Labor Code. Frederick Fuller, Thaddeus Edwards, and Jarvis Sandifer allege that the

defendants misclassified them as independent contractors exempt from the FLSA. (Docket Entry

No. 2 at ¶1). One of the defendants, TForce Logistics East, LLC,1 has moved for summary

judgment on the ground that it is not a joint employer of the plaintiffs. (Docket Entry No. 25).

The plaintiffs have responded, and TForce has replied. (Docket Entry Nos. 26, 27). Based on the

motion, the briefs, the record, and the applicable law, the court denies the motion. The reasons are

explained in detail below.




1
   The plaintiffs identified TForce as “TForce Final Mile, LLC” in the complaint. (Docket Entry No. 2
at ¶ 23). According to Elijah Naylor, Compliance Manager at TForce Logistics East, LLC, TForce was
known as “TForce Final Mile, LLC” from March 2017 until December 2019. (Docket Entry No. 25-1 at
¶ 6). This defendant is referred to as “TForce.”
     Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 2 of 10




I.     Background

       TForce is a “same-day, last-mile transportation and logistics broker” headquartered in

Texas. (Docket Entry No. 25 at 5; see Docket Entry No. 25-1 at ¶ 3). TForce contracts with

independent businesses to provide next-day and same-day product delivery to customers. (Docket

Entry No. 25-1 at ¶ 3). Based on business needs, TForce hires independent contractors to make

pickups and deliveries in “specifically defined geographic territories.” (Id. at ¶ 4).

       Jumpstar Enterprises LLC is a Texas company that performs delivery services. (Docket

Entry No. 25-2 at ¶ 2). It is owned by Kathleen Tyson. (Id.). Brian Tyson, Kathleen Tyson’s

husband, is the managing director. (Id.).

       In May 2015, TForce and Jumpstar entered into a master contractor agreement, which made

Jumpstar responsible for delivery logistics for several TForce warehouses located in different

states. (Docket Entry No. 25-1 at ¶¶ 4, 7; Docket Entry No. 25-2 at ¶ 3; Docket Entry No. 25-3).

Jumpstar, in turn, hired independent contractors to handle some of the deliveries. (Docket Entry

No. 25-1 at ¶ 7).

       The named plaintiffs, Fuller, Edwards, and Sandifer worked for Jumpstar as delivery

drivers, picking up packages and furniture from TForce’s warehouse and delivering them to

customers. (Docket Entry No. 2 at ¶ 28). The plaintiffs drove trucks owned and insured by

Jumpstar and wore TForce-branded clothing. (Docket Entry No. 2 at ¶¶ 34, 37). The plaintiffs

allege that they routinely worked more than 40 hours per week and that they received no formal

employment or tax records. (Docket Entry No. 2 at ¶¶ 29–32). In March 2020, they filed this

collective action on behalf of “all other similarly situated hourly employees of [d]efendants who

have worked as drivers from three years prior to the date of the filing of this action through the




                                                  2
      Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 3 of 10




date of final judgment in this matter.” (Id. at ¶¶ 44–45). The plaintiffs claim that the defendants:2

(1) failed to pay overtime wages, in violation of 29 U.S.C. § 207(a)(1); (2) failed to pay the

minimum wage, in violation of 29 U.S.C. § 206(a) and Texas Labor Code § 62.051; (3) failed to

provide proper earnings statements, in violation of Texas Labor Code § 62.003; (4) failed to pay

all wages due upon separation from employment, in violation of Texas Labor Code § 61.014; and

(5) made unlawful wage deductions, in violation of Texas Labor Code § 61.018. (Id. at ¶¶ 49–90).

The plaintiffs seek injunctive relief; actual, liquidated, and multiple damages; statutory penalties;

and attorneys’ fees. (Id. at 12).

       The plaintiffs served the Tysons in July 2020. (Docket Entry No. 20). Jumpstar and the

Tysons have not answered or otherwise appeared in this action.

       During the initial pretrial conference, the parties discussed the threshold issue of whether

TForce is a “joint employer” of the plaintiffs. The court allowed discovery and set a deadline for

a dispositive motion on the issue. (Docket Entry Nos. 18, 19). TForce has moved for summary

judgment, arguing that it is not a joint employer. The plaintiffs have responded, and TForce has

replied. (Docket Entry Nos. 25, 26, 27). The court held a hearing to hear counsels’ arguments.

II.    The Legal Standard for Summary Judgment

       “Summary judgment is appropriate only if there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Vann v. City of Southaven, Miss.,

884 F.3d 307, 309 (5th Cir. 2018) (per curiam) (quotation marks omitted); Fed. R. Civ. P. 56(a).

“A genuine dispute of material fact exists if a reasonable jury could enter a verdict for the non-

moving party.” Doe v. Edgewood Indep. Sch. Dist., 964 F.3d 351, 358 (5th Cir. 2020). The

moving party “bears the initial responsibility of . . . demonstrat[ing] the absence of a genuine issue


2
   The plaintiffs initially included Office Depot, Inc. as a defendant. (Docket Entry No. 2). The court
dismissed all claims against Office Depot, without prejudice, in June 2020. (Docket Entry Nos. 12, 15).


                                                  3
     Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 4 of 10




of material fact,” Jones v. United States, 936 F.3d 318, 321 (5th Cir. 2019) (citation and quotation

marks omitted), and “identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact,” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       “Where the nonmovant bears the burden of proof at trial, the movant may merely point to

an absence of evidence, thus shifting to the non-movant the burden of demonstrating by competent

summary judgment proof that there is an issue of material fact warranting trial.” Lyons v. Katy

Indep. Sch. Dist., 964 F.3d 298, 301–02 (5th Cir. 2020) (citation and quotation marks omitted).

While the party moving for summary judgment must demonstrate the absence of a genuine and

material factual dispute, it does not need to negate the elements of the nonmovant’s case. Austin

v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir. 2017) (per curiam) (quoting Little v. Liquid Air

Corp., 37 F.3d 1069, 1076 n.16 (5th Cir. 1994) (per curiam)). “A fact is material if its resolution

could affect the outcome of the action.” Dyer v. Houston, 964 F.3d 374, 379 (5th Cir. 2020)

(citation and quotation marks omitted). “If the moving party fails to meet [its] initial burden, the

motion [for summary judgment] must be denied, regardless of the nonmovant’s response.”

Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014) (citation and

quotation marks omitted).

       When the moving party has met its burden, “the nonmoving party cannot survive a

summary judgment motion by resting on the mere allegations of its pleadings.” Duffie v. United

States, 600 F.3d 362, 371 (5th Cir. 2010). The nonmovant must identify specific evidence in the

record and articulate how that evidence supports that party’s claim. Willis v. Cleco Corp., 749

F.3d 314, 317 (5th Cir. 2014). “This burden will not be satisfied by some metaphysical doubt as

to the material facts, by conclusory allegations, by unsubstantiated assertions, or by only a scintilla

of evidence.” Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir. 2005) (citation




                                                  4
       Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 5 of 10




and quotation marks omitted). In deciding a summary judgment motion, the court draws all

reasonable inferences in the light most favorable to the nonmoving party. Darden v. City of Fort

Worth, 880 F.3d 722, 727 (5th Cir. 2018).

III.    Analysis

        A.      The Summary Judgment Evidence

        The summary judgment record consists of the following exhibits the parties submitted:

        •    declarations of Elijah Naylor, TForce’s compliance manager, and Brian Tyson,
             Jumpstar’s managing director, (Docket Entry Nos. 25-1, 25-2);

        •    a contractor agreement between Jumpstar and TForce, (Docket Entry No. 25-3);

        •    excerpts of Fuller’s, Sandifer’s, and Edwards’s depositions, (Docket Entry Nos. 25-4,
             25-5, 25-6, 26-5, 26-6, 26-7);

        •    tax forfeitures filed by the Texas Secretary of State against Jumpstar, (Docket Entry
             Nos. 26-1, 26-2);

        •    applications for reinstatement and requests to set aside revocations or forfeitures filed
             by Jumpstar, (Docket Entry Nos. 26-3, 26-4);

        •    a wage statement allegedly provided by TForce to Fuller, (Docket Entry No. 26-8);

        •    text and email communications between the parties, (Docket Entry Nos. 26-9, 26-10,
             26-11, 26-12);

        •    a real-time tracking report allegedly showing drivers’ hours, (Docket Entry No. 26-13);
             and

        •    a photograph of the plaintiffs’ TForce-branded clothing, (Docket Entry No. 26-14).

        B.      Joint Employer Status

        To determine whether an individual or entity is an “employer” under the FLSA, courts

apply the “economic reality test.” Gray v. Powers, 673 F.3d 352, 354 (5th Cir. 2012) (citation and

quotation marks omitted). The Fifth Circuit has identified two “overlapping” versions of that test.

Artis v. Asberry, No. CIV.A. G-10-323, 2012 WL 5031196, at *4 (S.D. Tex. Oct. 16, 2012).


                                                   5
     Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 6 of 10




        In Wirst v. Lone Star Steel Co., the Fifth Circuit instructed that, to determine if an individual

or entity is a joint employer, the court must consider “the total employment situation” with

“particular regard” to: (1) whether the plaintiffs’ employment takes place on the alleged

employer’s premises; (2) how much control the alleged employer exerts over the plaintiffs;

(3) whether the alleged employer has the power to fire or hire the plaintiffs or modify their

employment conditions; (4) whether the plaintiffs perform a “specialty job” within the production

line; and (5) whether the plaintiffs can refuse to work for the alleged employer or can work for

others. 405 F.2d 668, 669–70 (5th Cir. 1968). Although each factor is “always potentially

relevant, . . . they are not exhaustive since each case must be considered in light of the total situation

or whole activity to determine whether an employer-employee relationship exists.” Seong Song v.

JFE Franchising, Inc., 394 F. Supp. 3d 748, 755 (S.D. Tex. 2019) (citation and quotation marks

omitted).

        The Fifth Circuit later instructed in Gray v. Powers that, “[t]o determine whether an

individual or entity is an employer,” courts must consider “whether the alleged employer:

(1) possessed the power to hire and fire the employees, (2) supervised and controlled employee

work schedules or conditions of employment, (3) determined the rate and method of payment, and

(4) maintained employment records.” 673 F.3d 352, 355 (5th Cir. 2012) (citation and quotation

marks omitted). “In cases where there may be more than one employer, th[e] court must apply the

economic realities test to each individual or entity alleged to be an employer and each must satisfy

the four part test.” Id. (citation and quotation marks omitted). At least one factor must be satisfied

for the court to find employer status. Id. at 357.

        A district court recently held that Gray conflicted with Lone Star Steel, because Gray

requires at least one factor to be satisfied and Lone Star Steel requires a determination based on




                                                     6
     Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 7 of 10




“the totality of each situation.” Seong Song, 394 F. Supp. 3d at 756; see Prejean v. Satellite, Inc.,

No. CV 17-1170, 2019 WL 6320377, at *4 n.2 (W.D. La. Nov. 25, 2019) (discussing Seong Song).

Even recognizing this difference, the tests are substantially similar. On the current record, TForce

has not established that it is entitled to summary judgment, because the current record shows

genuine factual disputes material to both the Lone Star Steel and Gray tests. See Prejean, 2019

WL 6320377, at *4 n.2 (genuine issues of material fact preclude summary judgment “regardless

of the test”); Artis, 2012 WL 5031196, at *4 (applying the factors from the “overlapping” Lone

Star Steel and Gray tests).

       First, there is a genuine factual dispute material to determining how much of the plaintiffs’

employment took place on TForce’s premises. Naylor testified in his declaration that the plaintiffs

“spent the overwhelming majority of their day in their delivery vehicles out on their delivery

route.” (Docket Entry No. 25-1 at ¶ 7). Tyson and Naylor testified that Jumpstar, and not TForce,

owned and insured the delivery vehicles they and others drove. (Id.; Docket Entry No. 25-2 at ¶ 7).

The remainder of the plaintiffs’ working time was spent on TForce’s premises. Sandifer testified

that “every single day,” he started work at the “same exact warehouse,” which TForce owned and

operated. (Docket Entry No. 26-5 at 20). Edwards similarly testified that he began each day at

the warehouse, scanning packages and loading his truck from 5:00 a.m. to “about 6:30.” (Docket

Entry No. 26-6 at 25–26, 28). After scanning and loading the deliveries onto the delivery truck,

the plaintiffs would wait for TForce’s “dispatch” to “give [them] a green light” to leave the

warehouse and begin making deliveries. (Docket Entry No. 26-5 at 16–17, 20, 82; see also Docket

Entry No. 26-6 at 29–30; Docket Entry No. 26-7 at 103).

       The plaintiffs also testified that they ended each day at TForce’s warehouse. (Docket Entry

No. 26-6 at 31; Docket Entry No. 26-7 at 67–68). Fuller testified that, after he finished his




                                                 7
     Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 8 of 10




deliveries, he would spend an additional two hours at the warehouse loading his truck for the next

day’s deliveries. (Docket Entry No. 26-7 at 96–97).

       Second, there is a genuine factual dispute material to determining how much supervision

and control TForce exerted over the plaintiffs. TForce argues that because it contracted with

Jumpstar, which employed the plaintiffs, TForce had a minimal quality-control oversight role.

(Docket Entry No. 25 at 4); see Artis, 2012 WL 5031196, at *5 (“Mere supervision with respect

to contractual warranties of quality and time of delivery, . . . are insufficient to support joint

employment.”). The plaintiffs’ testimony describes a different situation. Edwards testified that,

through a mobile-phone application, TForce monitored all employees during their deliveries and

could “see exactly where [they] w[ere] at what time.” (Docket Entry No. 26-6 at 32; see also

Docket Entry No. 26-7 at 63, 103). The plaintiffs also testified that TForce required them to wear

TForce-branded clothing, (Docket Entry No. 26-5 at 23; Docket Entry No. 26-6 at 25, 40; Docket

Entry No. 26-7 at 84, 102; Docket Entry No. 26-14), required them to attend meetings, (Docket

Entry No. 26-5 at 80; Docket Entry No. 26-6 at 59; Docket Entry No. 26-7 at 97, 106–07), modified

the plaintiffs’ delivery schedule throughout the day, (Docket Entry No. 26-5 at 39; Docket Entry

No. 26-6 at 28, 63; Docket Entry No. 26-7 at 106–07), and set production goals for the plaintiffs,

(Docket Entry No. 26-6 at 60; Docket Entry No. 26-7 at 107).

       Third, there is a genuine factual dispute material to determining whether TForce had the

power to hire or fire the plaintiffs. Tyson testified that no one at TForce “was involved in the

decision to hire” the plaintiffs or “authorized” to make hiring decisions for Jumpstar. (Docket

Entry No. 25-2 at ¶ 5). Tyson further testified that all compensation decisions “are made solely

by Jumpstar,” and that “TForce has no involvement in those determinations.” (Id. at ¶ 6).




                                                8
     Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 9 of 10




       The plaintiffs’ testimony contradicts those assertions. Edwards testified that he “had to fill

out an application with [TForce]” before he could begin working. (Docket Entry No. 26-6 at 17,

25, 38). As part of that application, Edwards supplied his “[d]river’s license, Social [Security

Number], name, address, background check,” and he submitted to a drug test. (Id. at 38). Most

significantly, Fuller testified that he was fired by a TForce employee and that, when Fuller

contacted Tyson about the decision, Tyson said that the decision was up to the TForce employee.

(Docket Entry No. 26-7 at 88–90). Fuller also testified that he witnessed the TForce employee fire

another Jumpstar employee. (Id. at 108–10).

       Fourth, there is a genuine factual dispute material to determining whether TForce

determined the rate and method of the plaintiffs’ payment, or whether TForce otherwise

maintained employment records. Naylor testified that Jumpstar, not TForce, was responsible for

setting the plaintiffs’ rates and methods of payment, as well as processing the plaintiffs’ pay.

(Docket Entry No. 25-1 at ¶ 8). According to Naylor, TForce “does not create, compile, or

maintain employment files or records” or “collect and maintain . . . payroll information,

employment applications, performance evaluations, disciplinary actions, or similar traditional

employment records.” (Id. at ¶ 9).

       Once again, the plaintiffs’ testimony disputes those assertions. Fuller testified that a

TForce employee was “in control of everything, all of the numbers and things like that, as far as

[it concerned] [his] pay.” (Docket Entry No. 26-7 at 9–10, 14, 24). Fuller testified that when he

asked Brian Tyson about an inaccuracy in his pay, Tyson told him to contact a TForce employee.

(Id. at 25). Fuller testified that his pay was calculated largely through the information entered and

processed on TForce’s mobile app. (Id. at 30, 48–49). Fuller also submitted a wage statement that

he alleges TForce used to determine his pay. (Docket Entry No. 26-8).




                                                 9
      Case 4:20-cv-01027 Document 30 Filed on 03/26/21 in TXSD Page 10 of 10




        Finally, there is a genuine factual dispute material to determining whether the plaintiffs

could refuse to work for TForce and work for others.3 TForce alleges that, because the plaintiffs

worked for Jumpstar and TForce was only one entity that contracted with Jumpstar, the plaintiffs

were free to work for others, including other entities that contracted with Jumpstar. (Docket Entry

No. 25 at 7 n.2, 12). The plaintiffs’ testimony describes a more complicated situation. Sandifer

testified that, excluding TForce, he did not know of “any other customers or clients of Jumpstar”

for which he performed deliveries. (Docket Entry No. 26-5 at 18). Fuller similarly testified that

he did not make deliveries for any company other than TForce. (Docket Entry No. 26-7 at 70–

71). Sandifer testified that, if he was taken off his TForce delivery route, he could still work for

Jumpstar; however, because he had the “last available route” with Jumpstar, no other routes would

be available if he stopped working for TForce. (Docket Entry No. 26-5 at 53–54).

        The summary judgment record shows significant factual disputes material to deciding

whether TForce was a joint employer of the plaintiffs under the Lone Star Steel or Gray factors.

These disputes preclude summary judgment.

IV.     Conclusion

        TForce’s motion for summary judgment, (Docket Entry No. 25), is denied.

                 SIGNED on March 26, 2021, at Houston, Texas.


                                                              __________________________________
                                                                         Lee H. Rosenthal
                                                                  Chief United States District Judge



3
   The fourth Lone Star factor, whether the plaintiffs “perform a specialty job within the production line,”
is not relevant here. See Artis, 2012 WL 5031196, at *6 n.6 (citation and quotation marks omitted) (that
factor was irrelevant for a joint-employer claim brought by nonemergency medical drivers against
subcontractors). Even if the plaintiffs did not perform a specialty job, that fact does not “tilt against joint
employer status.” Seong Song, 394 F. Supp. 3d at 761.



                                                      10
